Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The office action is a response to application filed 11/20/2020. Wherein claims 2-19 are pending and ready for examination.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 2-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Assad et al (US 20060218289 A1) in view of Rechterman et al (US 20100205302 A1).
With respect to independent claims:
Regarding claim 1,  Assad et al teach a computer-implemented method of updating domain name system (DNS) registry data stored in at least one domain name system (DNS) resolution device, comprising: receiving a data change from a DNS registry provisioning database at the at least one DNS resolution device; (Assad; [0024], FIG. 2 illustrates an example process for creating a non-ICANN TLD name and an SLD name in greater detail using sample data; [0044], registrar server 104 send a query request to TLD zone database to create a domain name.)
determining whether a trigger event has occurred; (Assad; [0024], FIG. 2 illustrates an example process for creating a non-ICANN TLD name and an SLD name in greater detail using sample data; [0044], registrar server 104 send a query request to TLD zone database to create a domain name. Steps 214, 216, 218, 220 and 222 shows create a domain name and update TLD zone database.)
updating the DNS resolution data in the at least one DNS resolution device based on the data change. (Assad; [0024], FIG. 2 illustrates an example process for creating a non-ICANN TLD name and an SLD name in greater detail using sample data; [0044], registrar server 104 send a query 
However, Assad et al fail to teach when the trigger event has occurred, validating the data change; and 
Rechterman et al teach when the trigger event has occurred, validating the data change; and  (Rechterman, [0030], the client (e.g., a computer of a registrar's customer), through interaction with a GUI, connects to the server, and is prompted by the rules of the present invention to provide all of the domain order data to the registrar in a format which meets the requirements of the registry for the domain name being registered (validating the data change).)
Therefore, it would have been obvious to a person of ordinary skill to use when the trigger event has occurred, validating the data change as taught by Rechterman et al. The motivation/suggestion would have been because there is a need to generating domain name orders from domain registrants in a standardized format, as required by a particular domain name registry. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
Regarding claim 11,  Assad- Rechterman teaches a system for updating domain name system (DNS) registry data stored in a domain name system (DNS) resolution device, comprising: an input device configured to receive a data change from a DNS registry provisioning database; (Assad; [0024], FIG. 2 illustrates an example process for creating a non-ICANN TLD name and an SLD name in greater detail using sample data; [0044], registrar server 104 send a query request to TLD zone database to create a domain name.)
a processor implemented at least in part in hardware and coupled to a memory and the input device, the processor configured to: determine whether a trigger event has occurred; (Assad; [0024], FIG. 2 illustrates an example process for creating a non-ICANN TLD name and an SLD name in greater detail using sample data; [0044], registrar server 104 send a query request to TLD zone database to create a domain name. Steps 214, 216, 218, 220 and 222 shows create a domain name and update TLD zone database.)
when the trigger event has occurred, validate the data change; and(Rechterman, [0030], the client (e.g., a computer of a registrar's customer), through interaction with a GUI, connects to the server, and is prompted by the rules of the present invention to provide all of the domain order data to the registrar in a format which meets the requirements of the registry for the domain name being registered (validating the data change).)
update the DNS resolution data in the DNS resolution device based on the data change. (Assad; [0024], FIG. 2 illustrates an example process for creating a non-ICANN TLD name and an SLD name in greater detail using sample data; [0044], registrar server 104 send a query request to TLD zone database to create a domain name. Steps 214, 216, 218, 220 and 222 shows create a domain name and update TLD zone database.)

With respect to dependent claims:
Regarding claim 3, Assad- Rechterman teaches a method of claim 2, wherein the trigger event comprises at least one of: a population of data in the DNS registry provisioning database exceeding a threshold, a top level domain (TLD) being added in the DNS registry provisioning database, a TLD being updated in the DNS registry provisioning database, or a TLD being deleted in the DNS registry provisioning database. (Assad; [0024], FIG. 2 illustrates an example process for creating a non-ICANN TLD name and an SLD name in greater detail using sample data; [0044], registrar server 104 send a query request to TLD zone database to create a domain name. Steps 214, 216, 218, 220 and 222 shows create a TLD domain name and update TLD zone database.)

Regarding claim 4, Assad- Rechterman the teaches method of claim 2, wherein the data change comprises a stream of data changes, the method further comprising transforming the stream of data changes into a transformed stream of data changes that is a different format useful for the at least one DNS resolution device. (Rechterman; [0007], once all of the required domain order information was obtained from the customer, the registrar would convert this information to a format that was acceptable to the relevant registry. This process was tedious and was often performed manually or via emails. Thereafter, the registrar would forward the customer's order to the relevant registry for 

Regarding claim 5, Assad- Rechterman the method of claim 4, further comprising extracting changes to the DNS registry data stored in the at least one DNS resolution device from the stream of data changes. (Assad; [0044], registrar server 104 send a query request to TLD zone database to create a domain name. Steps 214, 216, 218, 220 and 222 shows create a TLD domain name and update/store the changed data TLD zone database.)

Regarding claim 6, Assad- Rechterman the method of claim 4, wherein validating the stream of data changes comprises comparing the transformed stream of data changes with the stream of data changes. (Rechterman; [0007], once all of the required domain order information was obtained from the customer, the registrar would convert this information to a format that was acceptable to the relevant registry. This process was tedious and was often performed manually or via emails. Thereafter, the registrar would forward the customer's order to the relevant registry for approval. If the person who entered the customer's registration data made any errors (e.g., typographical errors), further delays in the domain registration process would result.)

Regarding claim 7, Assad- Rechterman the method of claim 2, further comprising propagating the data change to a plurality of DNS resolution devices. (Rechterman; [0039], The DNS A-record for the subject domain name may be updated to reflect the IP address of the hosting server 120. Once the DNS A-record update (mapping the hosting server 120 to the domain name) propagates through the DNS, hosting service functionality may be fully enabled.)

Regarding claim 8, Assad- Rechterman the method of claim 2, wherein the at least one DNS resolution device comprises at least one of: a DNS server or a registration directory service server. (Assad; Fig.3)

Regarding claim 9, Assad- Rechterman the method of claim 1, further comprising provisioning at least one new resolution service resource based on the data change. (Assad; [0040], otherwise (i.e., new TLD), it passes the registration data to the TLD Farm Server 108 with a request to create the TLD zone file and add the SLD data to it. [0041] In the latter two cases, the TLD Farm Server uses the TLDIP function to compute an IP address from the TLD name. If the request from the Registry Server is to create a new TLD name, the TLD Farm Server 108 selects a server from the group of TLD name servers 110 (e.g., based on historical load or geographical location criteria) and binds the computed TLDIP address to an interface on the selected server, acting in a manner similar to a DHCP server—where a process on the selected server, in communication with the TLD Farm Server, receives the TLDIP address and does the binding. In one embodiment, the TLDIP function is designed to produce a second IP address corresponding to the character string of the TLD name, allowing the TLD Farm Server to bind the second IP address to an interface on a second server possibly belonging to another subnet.)

Regarding claim 10, Assad- Rechterman the method of claim 9, wherein provisioning the at least one new resolution service resource comprises setting up, initializing, or updating at least one DNS server or at least one registration directory service server. (Assad; [0042], If the writing of the SLD data to the TLD Zone file is successful, the TLD Farm Server 108 updates the TLD Zone Database 116 accordingly, and returns a success response code to the Registry Server 106, which gets relayed eventually to the Registrant 102.)

Claim(s) 12 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 13 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 14 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.
15 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.
Claim(s) 16 is/are substantially similar to claim 7, and is thus rejected under substantially the same rationale.
Claim(s) 17 is/are substantially similar to claim 8, and is thus rejected under substantially the same rationale.
Claim(s) 18 is/are substantially similar to claim 9, and is thus rejected under substantially the same rationale.
Claim(s) 19 is/are substantially similar to claim 10, and is thus rejected under substantially the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WUJI CHEN/
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456